            Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 1 of 45




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION



CASTLEMORTON WIRELESS, LLC,
                                                   Civil Action No._________
                   Plaintiff,
              v.                                   JURY TRIAL DEMANDED

CHARTER COMMUNICATIONS, INC. AND
SPECTRUM MANAGEMENT HOLDING
COMPANY, LLC,

                   Defendants.


                                COMPLAINT FOR PATENT INFRINGEMENT

       Castlemorton Wireless, LLC (“Castlemorton”) brings this action and makes the following

allegations of patent infringement relating to U.S. Patent No.: 7,835,421 (the “’421 patent” or the

“patent-in-suit”). Defendants Charter Communications, Inc. and Spectrum Management Holding

Company, LLC (collectively, “Charter” or “Defendant”) infringes the ‘421 patent in violation of

the patent laws of the United States of America, 35 U.S.C. § 1 et seq.

                                          INTRODUCTION
       1.       This case arises from Charter’s infringement of the ‘421 patent. The ‘421 patent

claims priority to United Kingdom Patent App. No. 8300076, dated January 4, 1983.

       2.       The ‘421 patent arose from the work of Geoffrey Bagley, a researcher at the United

Kingdom’s Ministry of Defence. The ‘421 patent discloses inventions relating to the detection of

a carrier frequency of a direct spread spectrum signal (“DSSS”) in wireless communication.

       3.       The inventions disclosed in the ‘421 patent were breakthroughs in the field of

carrier signal detection. In fact, the disclosures in the ‘421 patent were considered so novel and

important by the British and United States governments that secrecy orders precluded publication


                        CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 1 of 45
              Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 2 of 45




of the patented inventions for over twenty-five years. The below excerpt from the file history of

the ‘421 patent shows the United Kingdom Secretary of State’s Secrecy Order pursuant to Section

22(1) of the United Kingdom’s Patent Act of 1977.




‘421 Patent File History, CERTIFIED COPY OF FOREIGN PRIORITY APPLICATION (November 24,
1983) (emphasis added) (“I further certify that pursuant to Section 22(1) of the Patents Act, 1977,
the Comptroller has ordered prohibition of publication of the said specification.”); ‘421 Patent
File History, Patent Specification Cover Page (December 9, 1983) (showing that the ‘421 Patent
was applied for by the British Secretary of State for Defence and designated “Secret.”).

         4.       The ‘421 patent was developed by Geoffrey Bagley of the Royal Signals and Radar

Establishment (“RSRE”), a scientific research organization within the Ministry of Defence of the

United Kingdom. The RSRE was the primary center for research and development of electronic

devices and telecommunications technologies for the United Kingdom’s Ministry of Defence.1 As

described below, RSRE’s focus on wireless communications, encryption, electronic circuitry, and

satellite tracking led to groundbreaking advancements in dual-use technologies (scientific

applications with civilian and military function).


1
    F.F. Barnes and B.R. Holeman, The Transfer of Defence Research on Electronic Materials to the
    Civil Field, PHIL. TRANS. R. SOC. LOND. SERIES A VOL. 322, NO. 1567 at 335 (1987) (“The Royal
    Signals and Radar Establishment (RSRE) has for many years been the focus within the Ministry
    of Defence for research on electronic materials and devices.”).

                      CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 2 of 45
              Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 3 of 45




Images of RSRE’s research programs: (1) the data extraction team at the RSRE (J.E.N. Hooper,
The Royal Radar Establishment, ELECTRONICS AND POWER VOL. 13 Issue 5 at 154 (May 1967));
(2) tracking the Sputnik I rocket (I. Harris and R. Jastrow, Re-Entry of the Sputnik I Rocket, PLANET
SPACE SCI., VOL. 1 at 1982 (1959) (“The observations on the Sputnik I rocket include a late radar
echo obtained by the staff of the Royal Radar Establishment at Malvern, England.”)); (3) an RSRE
satellite camera for tracking satellites (Harrie Massie and M. O. Robin, HISTORY OF BRITISH SPACE
SCIENCE at 261 (2009)); (4) email sent using ARPANET by Queen Elizabeth at the RSRE facility
(Cade Metz, How the Queen of England Beat Everyone to the Internet, WIRED MAGAZINE
(December 15, 2012) (“The date was March 26, 1976, and the ARPANET – the computer network
that eventually morphed into the internet – had just come to the Royal Signals and Radar
Establishment.”).

         5.       The RSRE played a pivotal role in the development of technologies with broad

civilian applications. Technologies developed by the RSRE included integrated circuits,2 thermal




2
    Mike Green, Dummer's Vision of Solid Circuits at the UK Royal Radar Establishment, IEEE
    Annals of the History of Computing 35 at 56 (2013) (“Geoffrey W.A. Dummer of the British
    Royal Radar Establishment (RRE) described his idea of semiconductor ‘solid circuits’ at a
    conference in Washington, DC in 1952.”).

                      CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 3 of 45
              Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 4 of 45




imaging,3 gas lasers,4 and touch-screen user interfaces.5

         6.       Geoffrey Bagley, the inventor of the ‘421 patent, conducted his work on wireless

signal communication systems at the RSRE. Geoffrey Bagley’s research in the field of wireless

transmissions has been recognized as contributing to the “greatest technological advances” in the

field.




John Clarricoats, WORLD AT THEIR FINGERTIPS at 235 (1984) (“G. Bagley, G3FHL, and H.
Woodhead, G2NX, were others in the vanguard of a development which was soon to produce one
of the greatest technical advances in Amateur Radio since the arrival of the super heterodyne
receiver and the introduction of crystal control twenty-five years earlier.”).

         7.       In 1991, the RSRE was combined with other British defense research

establishments into the United Kingdom Defence Research Agency (“DRA”). In 2001, the United

Kingdom Ministry of Defence reorganized the research establishments of the DRA into QinetiQ,



3
  Steve Connor, Military Moles Seek Technology Mountains, NEW SCIENTIST at 39 (Aug. 7, 1986)
  (“The RSRE, for instance has pioneered thermal imaging to see in the dark, or in fog.”).
4
  E.H Putley, The History of the RSRE, PHYS. TECHNOL., VOL. 16 at 11 (“Laser Development.
  RSRE discovered molecular gas laser in 1963 and invented the first far-infrared laser.”).
5
  Yuval Mor, Emotions Analytics to Transform Human-Machine Interactions, WIRED MAGAZINE
  (Sept. 2013) (“In the mid-60s, E.A. Johnson at the Royal Radar Establishment in Malvern (UK)
  created the first touch screen; that has since sparked completely new user experiences via a
  plethora of innovative applications.”).

                      CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 4 of 45
            Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 5 of 45




a corporation majority owned by the United Kingdom government.6

       8.       QinetiQ, in partnership with Castlemorton, seeks to monetize the inventions

developed by the RSRE. The value of QinetiQ’s inventions has been confirmed by QinetiQ’s

history of successful intellectual property enforcement actions. See QinetiQ Limited v. Samsung

Telecommunic, et al, Case. No. 03-cv-00221, Dkt. No. 251 (E.D. Tex. Jan. 14, 2005) (awarding

QinetiQ $17,982,222 in damages against Samsung); QinetiQ Limited v. Picvue Electronics, Ltd.,

Case No. 05-cv-00199, Dkt. No. 32 (E.D. Tex. Aug. 21, 2008) (entry of default judgment in the

amount of $9,175,958 in favor of QinetiQ); and QinetiQ Limited v. Oclaro Inc., Case No. 10-cv-

00080, Dkt. No. 119 (N.D. Cal. Dec. 6, 2010) (Oclaro entered into a license agreement to the

asserted QinetiQ patent valued at roughly $1.7 million).7


                                          THE PARTIES

CASTLEMORTON WIRELESS, LLC

       9.       Castlemorton Wireless, LLC (“Castlemorton” or “Plaintiff”) is a limited liability

company organized under the laws of Delaware. Castlemorton was formed to obtain compensation

for RSRE’s pioneering work in the field of wireless communications.

       10.      Castlemorton pursues the reasonable royalties owed for Charter’s use of the

inventions claimed in the ‘421 patent, which arise from RSRE’s groundbreaking technology.




6
  R. Szweda, SILICON GERMANIUM MATERIALS AND DEVICES: A MARKET AND TECHNOLOGY
  OVERVIEW at 249 (2006) (“QinetiQ is a wholly UK government-owned pls that was formed in
  July 2001.”).
7
  See OCLARO, INC. 2013 FORM 10-K at 52 (September 26, 2013) (“Legal settlements expense of
  $1.7 million during the year ended July 2, 2011 includes amounts recorded in connection with a
  confidential settlement agreement with QinetiQ Limited and for other legal settlements and
  related legal costs.”).

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 5 of 45
          Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 6 of 45




CHARTER

       11.     Charter Communications, Inc. is a Delaware corporation with its principal place of

business at 400 Atlantic Street, 10th Floor, Stamford, Connecticut 06901.                     Charter

Communications, Inc. may be served through its registered agent Corporation Service Company

dba CSC – Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas

78701. On information and belief, Charter is registered to do business in the State of Texas and

has been since at least August 17, 2017.

       12.     Spectrum Management Holding Company, LLC, formerly known as Time Warner

Cable, Inc., is a Delaware corporation with its principal place of business at 400 Atlantic Street,

10th Floor, Stamford, Connecticut 06901. Spectrum Management Holding Company, LLC may

be served through its registered agent Corporation Service Company, 251 Little Falls Drive,

Wilmington, Delaware 19808.

       13.     Charter conducts business operations within the Western District of Texas. Charter

maintains several facilities in this District, including its facilities at 215 Factory Drive, Waco,

Texas 76710; 1000 East 41st Street, Suite 920, Austin, Texas 78751; 1109 East 5th Street, Block 3,

Austin, Texas 78702; 11920 Alterra Parkway, Suite 134, Austin, Texas 78758; 730 Stassney Lane,

Suite 100, Austin, Texas 78758; 1325 George Dieter, Suites CE02 & CE03, El Paso, Texas 79936;

6510 North Mesa, El Paso, Texas 79912; and 7010 Airport Road, El Paso, Texas 79906. Charter

has offices in the Western District of Texas where it sells, develops, and/or markets its products

including sales and service offices located in, among other cities within this District, Waco, Austin,

and El Paso.




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 6 of 45
          Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 7 of 45




                                    JURISDICTION AND VENUE

        14.    This action arises under the patent laws of the United States, Title 35 of the United

States Code. Accordingly, this Court has exclusive subject matter jurisdiction over this action

under 28 U.S.C. §§ 1331 and 1338(a).

        15.    Upon information and belief, this Court has personal jurisdiction over Charter in

this action because Charter has committed acts within the Western District of Texas giving rise to

this action and has established minimum contacts with this forum such that the exercise of

jurisdiction over Charter would not offend traditional notions of fair play and substantial justice.

Defendant Charter, directly and/or through subsidiaries or intermediaries (including distributors,

retailers, and others), has committed and continues to commit acts of infringement in this District

by, among other things, offering to sell and selling products and/or services that infringe the patent-

in-suit. Moreover, Charter has offices and facilities in the State of Texas, and actively directs its

activities to customers located in the State of Texas.

        16.    Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

Defendant Charter has offices in the State of Texas, and upon information and belief, has

transacted business in the Western District of Texas and has committed acts of direct and indirect

infringement in the Western District of Texas. Charter has several regular and established places

of business within the Western District of Texas, including sales offices in Waco, Austin, and El

Paso.


                                         THE ‘421 PATENT
        17.    The United States Department of Defense and the United Kingdom Secretary of

State ordered the ‘421 patent and its associated foreign and domestic applications be subject to




                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                         Page 7 of 45
          Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 8 of 45




“Secrecy Orders,” as disclosure of the ‘421 patent would be “detrimental to the national security”8

and “prejudicial to the defence of the realm.”9

       18.     Invention secrecy orders were first issued by the United States government in

response to World War I. The Federal Government was concerned that “those inventions which

are of most use to the Government during a time of war are also those which would, if known,

convey useful information to the enemy.”10 These first secrecy orders were limited to the period

of World War I. After World War I, the secrecy doctrine lay dormant for more than two decades.

However, in 1940, in anticipation of the United States entry into World War II, the statute was

renewed by the Act of July 1st, 1940.11

       19.     Following the end of World War II and with Cold War tensions mounting, Congress

passed the Invention Secrecy Act of 1952. The 1952 Act created a year-long secrecy order, capable

of indefinite renewal so long as the national interest required.12

       20.     On January 27, 1950, the United States and the Government of the United Kingdom

of Great Britain and Northern Ireland entered into the Mutual Defence Assistance Agreement13 in

response to tensions with the Soviet Union. The agreement recognized the need to protect the

secrecy of cutting-edge technology that could have important military, as well as civilian,

capabilities and the need to advance the defense interests of the United States and the United

Kingdom.


8
  See 35 U.S.C. § 181 (1952).
9
  See the UNITED KINGDOM PATENTS ACT § 22(1) (1977).
10
   S. Rep. No. 119, 65th Cong., 1st Sess. at 1 (1917).
11
   Act of July 1, 1940, ch. 501, 54 Stat. 710 (1940).
12
   Invention Secrecy Act of 1952, ch. 4 §§10 & 11, 66 Stat. 3 (1952) (codified as amended at 35
    U.S.C. §§ 181-188 (1994)).
13
    Interchange of Patent Rights and Technical Information, United States Treaties and Other
    International Acts Series 2773, UNITED STATES DEPARTMENT OF STATE, Publ. No. 5170 at 1
    (Jan. 19, 1953).

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 8 of 45
          Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 9 of 45




       21.     It was against this background that, on January 11, 1983, the United Kingdom

Secretary of State ordered the foreign patent application to which the ‘421 patent claims priority

be “classified by the defence authority of the United Kingdom as SECRET.” The secrecy

designation made by the United Kingdom prohibited the disclosure of United Kingdom Patent

App. No. 8300076.

       22.     The designation of the ‘421 patent application as subject to a Secrecy Order was

unusual and underscores the importance of the inventions disclosed in the ‘421 patent. In 2010,

the final year that the ‘421 patent application was subject to a Secrecy Order, the United States

Patent and Trademark Office (“USPTO”) filed only 86 new secrecy orders14 out of a total of

520,277 patent applications submitted to the USPTO.15 Less than 0.016% (one out of every 6,049)

patent applications was subject to a secrecy order in 2010.




‘421 Patent File History, CONDITIONAL PERMIT FOR FILING A PATENT APPLICATION OUTSIDE THE
UNITED KINGDOM (October 20, 1983) (“On 11 January 1983 directions were given under Section
22(1) prohibiting publication of information contained in the above-numbered application for
defense reasons. These directions are still in force, but the applicant(s) is/are hereby authorized to

14
   See FREEDOM OF INFORMATION ACT (FOIA) REQUEST NO. F-13-0004 at 5 (October 23, 2012)
   (response to the FOIA request of Steven Aftergood of the Federation of American Scientists).
15
   U.S. Patent Statistics Chart Calendar Years 1963-2018, U.S. PATENT AND TRADEMARK
   OFFICE PATENT TECHNOLOGY MONITORING TEAM (2019), available at:
   https://www.uspto.gov/web/offices/ac/ido/oeip/taf/us_stat.htm

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 9 of 45
        Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 10 of 45



apply in UNITED STATES OF AMERICA for grant of a patent in respect of matter contained in
the application, subject to the conditions set forth below.”).

       23.     The United Kingdom’s designation of the ‘421 patent application as subject to a

Secrecy Order was made pursuant to the United Kingdom Patent Act of 1977. The United

Kingdom’s Patent Act of 1977 requires, where a patent “application contains information” and

where the “publication of which might be prejudicial to the defence of the realm,” the patent

application be prohibited from publication.




THE UNITED KINGDOM PATENTS ACT § 22(1) (1977) (emphasis added) (“the publication of which
might be prejudicial to the defence of the realm”).

       24.     On December 9, 1983, the United States Department of Defense issued a Secrecy

Order covering the inventions disclosed in the ‘421 patent application, independently confirming

the importance of the ‘421 patent. The United States Department of Defense found pursuant to

“Title 35, United States Code (1952), section 181-188” that the ‘421 patent application contained

subject matter where “unauthorized disclosure of which might be detrimental to the national

security.” Based on this finding, the Department of Defense entered a Secrecy Order on December

9, 1983. The Secrecy Order provided for criminal penalties should the ‘421 patent application be

published without “written consent” of the “Commissioner of Patent and Trademarks.” See ‘421

Patent File History, SECRECY ORDER (Filed December 9, 1983).

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 10 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 11 of 45




CHAPTER 17 OF THE PATENT ACT OF 1952, 35 U.S.C. § 181 (1952) (emphasis added) (Chapter 17
is sometimes referred to, by itself, as the Invention Secrecy Act because it was based on the
Invention Secrecy Act of 1951, Pub. L. No. 82-256, 66 Stat. 3.).

       25.     The Patent Act of 1952 (under which the ‘421 patent application was designated as

subject to a Secrecy Order) prohibits the publication of a patent application where the “publication

or disclosure of the invention by the granting of a patent therefor would be detrimental to the

national security.” The determination to designate the ‘421 patent application as subject to a

Secrecy Order was made pursuant to the United States Department of Defense Patent Act of 1952

in United States Code, Sections 181-188. The following excerpt from the file history of the ‘421

patent shows the issuance of the initial “Secrecy Order” by the United States Department of

Defense was based on a finding that the disclosure of the inventions in the ‘421 patent application

would be “detrimental to national security.”

       You are hereby notified that your application as above identified has been found to
       contain subject matter, the unauthorized disclosure of which might be detrimental
       to the national security, and you are ordered in nowise to publish or disclose the
       invention or any material information with respect thereto.
‘421 Patent File History, SECRECY ORDER (Filed December 9, 1983).




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 11 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 12 of 45




‘421 Patent File History, SECRECY ORDER (Filed December 9, 1983) (emphasis added) (“You are
hereby notified that your application as above identified has been found to contain subject matter,
the unauthorized disclosure of which might be detrimental to the national security, and you are
ordered in nowise to publish or disclose the invention or any material information.”).

       26.     Following the issuance of the Secrecy Order, the United States Armed Services

Patent Advisor Board of the United States Department of Defense notified the United States

Commissioner of Patents and Trademarks that it had made an “affirmative determination” that

“the national interest require[d] renewal of the secrecy order.”




‘421 Patent File History, RENEWAL OF SECRECY ORDER (Mailed July 3, 1985) (“The Armed
Services Patent Advisory Board, Department of Defense (DOD), has notified the Commissioner
of Patents and Trademarks that an affirmative determination has been made by a DOD agency,
identified below, that the national interest requires renewal of the secrecy order.”).


                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 12 of 45
            Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 13 of 45




       27.        During the following decade, the United States Department of Defense issued

renewals of the Secrecy Order prohibiting disclosure of the application leading to the ‘421 patent.

Repeatedly, the United States determined that disclosure of the inventions taught in the ‘421 patent

would be detrimental to national security should they be published. See ‘421 Patent File History,

RENEWAL      OF   SECRECY ORDER (Mailed July 2, 1986); ‘421 Patent File History, RENEWAL         OF

SECRECY ORDER (Mailed July 2, 1987); ‘421 Patent File History, SECRECY ORDER AND PERMIT

FOR DISCLOSING CLASSIFIED INFORMATION (July 7, 1988); ‘421 Patent File History, RENEWAL OF

SECRECY ORDER (Mailed July 6, 1989); 421 Patent File History, SECRECY ORDER AND PERMIT

FOR DISCLOSING CLASSIFIED INFORMATION (Mailed July 11, 1991); ‘421 Patent File History,

RENEWAL      OF   SECRECY ORDER (Mailed July 1, 1992); 421 Patent File History, RENEWAL          OF

SECRECY ORDER (Mailed July 2, 1993); ‘421 Patent File History, RENEWAL OF SECRECY ORDER

(Mailed July 6, 1994); and ‘421 Patent File History, RENEWAL OF SECRECY ORDER (Mailed July

6, 1995).




‘421 Patent File History, SECRECY ORDER RENEWALS (1986-1995) (annotation added).



                       CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 13 of 45
          Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 14 of 45




         28.   Each time the United States Department of Defense renewed the Secrecy Order, the

patent applicant was notified that the ‘421 patent contained “subject matter which discloses

classifiable information . . . the unauthorized disclosure of [which] . . . would be detrimental to the

national security.” An illustrative example of these annual renewal notifications is excerpted

below.




‘421 Patent File History, SECRECY ORDER AND PERMIT FOR DISCLOSING CLASSIFIED
INFORMATION (July 7, 1988) (emphasis added) (“You are hereby notified that the above-identified
patent application has been found to contain subject matter which discloses classifiable
information. The unauthorized disclosure of such subject matter would be detrimental to the
national security, and you are ordered to keep the subject matter secret (as required by 35 U.S.C.
181) and you are further ordered NOT TO PUBLISH OR DISCLOSE the subject matter to any
person except as specifically authorized herein.”).

      THE INVENTIONS DISCLOSED IN THE ‘421 PATENT REFLECT GEOFFREY BAGLEY’S
              GROUNDBREAKING WIRELESS COMMUNICATIONS RESEARCH

         29.   Geoffrey Bagley was a pioneer in the field of wireless communication. Starting in

the 1950’s, he developed novel antenna designs and wireless signal processing systems. Geoffrey

Bagley was a member of the Radio Society of Great Britain for over 70 years. See RADIO SOCIETY

OF GREAT BRITAIN NEWSLETTER        at 12 (January 2018).




                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 14 of 45
           Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 15 of 45




WILLINGTON AMATEUR RADIO SOCIETY (A.R.S.) MEETING (Mid-1950s) (Geoffrey Bagley is
picture standing second from the left in the rear of the photo).

         30.     Geoffrey Bagley’s research centered on wireless communications systems

including signal processing.       Bagley wrote numerous papers in the field of wireless

communications systems.16 His research in the field has been widely cited by other researchers in




16
     See, e.g., G.C. Bagley, Radar Pulse-Compression By Random Phase-Coding, THE RADIO AND
     ELECTRONIC ENGINEER VOL. 36, ISSUE 1 (July 1968); G.C. Bagley, Radar Signal Loss Resulting
     From Sub-Optimal Phase Quadrature Processing, THE RADIO AND ELECTRONIC ENGINEER
     VOL. 47, ISSUE 5 (May 1977); G.C. Bagley, Digital Processing Of Signal Phase-Angle, IEEE
     TRANS. AEROSPACE AND ELECTRONIC SYST. AES-9 (1973); G.C. Bagley, Reducing Heterodyne
     Interference: A Survey Of The Problems Of Heterodyne Interference, With Particular Reference
     To Single-Sideband Operation, R.S.G.B. BULLETIN VOL. 28 NO. 6 at 239 (December 1952);
     G.C. Bagley, An Aerial Module For The UHF Band, Institution of Electrical Engineers,
     Conference on Aerospace Antennas, London, England, June 8-10, 1971, PROCEEDINGS IEE
     CONFERENCE PUBLICATION, NO. 77 at 66 (1971) (identifying G.C. Bagley as being employed at
     the Royal Aircraft Establishment in Farnborough, England); G.C. Bagley, A Survey Of
     Cancellation Versus Integration For Radar Clutter Reflection, NASA STI/RECON TECHNICAL
     REPORT N (August 1974); G.C. Bagley, Review Of Secondary Radar - Fundamentals and
     Instrumentation, THE AERONAUTICAL JOURNAL VOL. 81 ISSUE 795 at 133 (March 1977); G.C.
     Bagley, Review of Radar Precision and Resolution, THE AERONAUTICAL JOURNAL VOL. 79
     ISSUE 771 at 139 (March 1975); G.C. Bagley, Review of Introduction to Adaptive Arrays, THE
     AERONAUTICAL JOURNAL VOL. 85 ISSUE 847 at 349 (September 1981); and G.C. Bagley, Review
     of Radar Technology, THE AERONAUTICAL JOURNAL VOL. 82 ISSUE 810 at 276 (June 1978).

                      CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 15 of 45
          Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 16 of 45




peer-reviewed journals.17




SELECTION OF RESEARCH PAPERS BY GEOFFREY BAGLEY (published 1968 to 1981).

         31.    Geoffrey Bagley’s research informed his development of the inventions disclosed

in the ‘421 patent. For example, his 1952 paper on reducing heterodyne interference examined

ways that one could send a wireless communication over a channel that was used by other

transmissions. A core problem Bagley identified was the need for a receiver to determine the

transmitted communication from other communications that were sent over the same wireless



17
     See, e.g., J.M. Ross, Coded Signal Design For A Transmitter Scanned Sonar, JOURNAL OF
     SOUND AND VIBRATION Vol. 29 Issue 2 at 227 (July 1973); Herbert Matthews, SURFACE WAVE
     FILTERS: DESIGN, CONSTRUCTION, AND USE at 475 (1977); D.P. Morgan, Surface Acoustic
     Wave Devices And Applications: 5. Signal Processing Using Programmable Non-Linear
     Convolvers, ULTRASONICS Vol. 12 Issue 2 at 74 (March 1974); Matthews, Herbert, SURFACE
     WAVE FILTERS: DESIGN, CONSTRUCTION, AND USE (1977); Frank Amoroso, Adaptive A/D
     Converter To Suppress CW Interference In DSPN Spread-Spectrum Communications, IEEE
     TRANSACTIONS ON COMMUNICATIONS VOL. 31 ISSUE 10 at 1117 (1983); Frank Amoroso,
     Adaptive A/D Converter To Suppress Co-Channel Constant Envelope Interference In A Mobile
     Digital Link, TELECOMMUNICATION SYSTEMS VOL. 2 ISSUE 1 at 109 (1993); J.J. Hill, Design Of
     Nonrecursive Digital Moving-Target-Indicator Radar Filters, ELECTRONICS LETTERS Vol. 8
     Issue 14 at 359-360 (1972); P.F. Swaszek and J.B. Thomas, Robust Vector Quantization,
     OFFICE OF NAVAL RESEARCH REPORT NUMBER 10 at 14 (March 1983); and Frederick H. Raab
     and Jerome R. Waechter, The Counting Phase Detector With VLF Atmospheric Noise, IEEE
     TRANSACTIONS ON AEROSPACE AND ELECTRONIC SYSTEMS Issue 5 (Sept. 1977).

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                 Page 16 of 45
          Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 17 of 45




channel. Mr. Bagley would focus on these issues for much of his career. The need to disaggregate

the wireless communication from other wireless transmissions would later be addressed by the

inventions disclosed in the ‘421 patent.




Image of Geoffrey Bagley’s 1952 paper on heterodyne interference. See G.C. Bagley, Reducing
Heterodyne Interference: A Survey Of The Problems Of Heterodyne Interference, With Particular
Reference To Single-Sideband Operation, R.S.G.B. BULLETIN VOL. 28 NO. 6 at 239 (December
1952).

         32.    Geoffrey Bagley’s work in wireless communication systems would lead to the

development of the Bagley Polygon – an antenna developed to receive wireless communications

while minimizing interference. In the following decades, the Bagley Polygon would be widely

cited in research on wireless communications.18 The following image shows two of the many


18
     See e.g., David Senior Elles and Yong-Kyu Yoon, Compact Dual Band Three Way Bagley
     Polygon Power Divider Using Composite Right/Left Handed (CRLH) Transmission Lines, 2009
     IEEE MTT-S INTERNATIONAL MICROWAVE SYMPOSIUM DIGEST (2009); Iwata Sakagama, et al.,
     Compact Multi-Way Power Dividers Similar To The Bagley Polygon, 2007 IEEE/MTT-S
     INTERNATIONAL MICROWAVE SYMPOSIUM (2007); Khair Ayman Al Shamaileh, et al., Design
     Of N-Way Power Divider Similar To The Bagley Polygon Divider With An Even Number Of
     Output Ports, PROGRESS IN ELECTROMAGNETICS RESEARCH 20 (2011); Abdullah Mazen
     Qaroot, et al., Design And Analysis Of Dual-Frequency Modified 3-Way Bagley Power
     Dividers, PROGRESS IN ELECTROMAGNETICS RESEARCH 20 (2011); Youngchul Yoon and Young
     Kim, Bagley Power Divider With Uniform Transmission Lines For Arbitrary Power Ratio And
     Terminated In Different Impedances, PROGRESS IN ELECTROMAGNETICS RESEARCH 77 (2017);
     Jiuchao li, et al., A Novel Multi-Way Power Divider Design with Enhanced Spurious
     Suppression, APPLIED COMPUTATIONAL ELECTROMAGNETICS SOCIETY JOURNAL 29.9 (2014);

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                  Page 17 of 45
        Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 18 of 45




books that reference the Bagley Polygon used in wireless communications systems.




R.A. Burberry, VHF AND UHF ANTENNAS at 249 (1992) (emphasis added); A.W. Rudge et al, THE
HANDBOOK OF ANTENNA DESIGN VOLUME 2 at 923 (1983) (emphasis added).

                THE INVENTIONS DISCLOSED IN THE ‘421 PATENT REFLECT
                     RSRE’S HISTORY OF GROUNDBREAKING WORK

       33.    The inventions taught in the ‘421 patent were developed at the Royal Signals and

Radar Establishment in Malvern, Worcestershire in the United Kingdom. The Royal Signals and

Radar Establishment was formed in 1970’s through a merger of the United Kingdom’s research

laboratories including the Royal Radar Establishment (“RRE”) and the Services Electronic



  Roberto Gómez-García and Manuel Sánchez-Renedo, Application Of Generalized Bagley-
  Polygon Four-Port Power Dividers To Designing Microwave Dual-Band Bandpass Planar
  Filters, IEEE MTT-S INTERNATIONAL MICROWAVE SYMPOSIUM (2010); R.A. Burberry, VHF
  AND UHF ANTENNAS at 249 (1992) (“This was devised by G. Bagley of the Royal Aircraft
  Establishment, Farnborough.”); A.W. Rudge, et al., THE HANDBOOK OF ANTENNA DESIGN
  VOLUME 2 at 923 (1983) (“It was devised by G. Bagley of the RAE Antenna Group,
  Farnborough.”); and Sorin Voinigescu, HIGH-FREQUENCY INTEGRATED CIRCUITS at 426 (2013).

                   CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 18 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 19 of 45




Research Laboratory (“SERL”).

        34.     Contemporaneous to Geoffrey Bagley’s work on wireless communication systems,

researchers at the RSRE developed pioneering systems for thermal imaging. See Nic Fleming,

The Man Who Makes You See The Invisible, BBC WEBSITE, (June 14, 2017), available at:

https://www.bbc.com/future/article/20170614-thermal-imaging-reveals-the-hidden-heat-lost-

from-your-home (“The first systems that generated images based on reflected light from the Moon,

stars and sky were developed during the 1960s. British scientists played a leading role in the

development of modern thermal imaging technologies, mostly those working at the Royal Radar

Establishment (RRE) in Worcestershire, where Harper started as a student apprentice in 1967.”).

        35.     In addition, the RSRE was one of the early developers of internet communication

systems. In 1976, the RSRE was one of the first facilities to experiment with electronic messaging

in what would later be called e-mail. Cade Metz, How the Queen of England Beat Everyone To

The Internet, WIRE MAGAZINE (December 25, 2012) (“It was revolution in digital communication.

But to the Queen, it was old hat. She could even say that the first message she sent across the

ARPANET in 1976 wasn't without some real hacker cred.                  The Royal Signals and Radar

Establishment has developed a programming language called Coral 66 – it's also mentioned on the

wall, just to her left – and this was the subject of her missive.”).

        36.     Further illustrating the novel work conducted at the RSRE is the RSRE’s role in the

initial conception of solid-state integrated circuits. In a 1952 paper, G.W.A. Dummer of the RSRE

laid out the genesis of a solid-state integrated circuit. See Solid Circuits: Glimpses into The Future

at Malvern Components Symposium, WIRELESS WORLD at 516 (November 1957) (“At the moment

the solid circuit is little more than an idea.       It is being investigated by the Royal Radar

Establishment at Malvern . . . A hypothetical example, described by G.W.A. Dummer of R.R.E.



                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 19 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 20 of 45




and displayed as a model in the Symposium exhibition, was a transistor flip-flop with two emitter-

follower outputs.”); Mike Green, Dummer's Vision of Solid Circuits at the UK Royal Radar

Establishment, IEEE ANNALS OF THE HISTORY OF COMPUTING 35 at 56 (2013) (“Geoffrey W.A.

Dummer of the British Royal Radar Establishment (RRE) described his idea of semiconductor

"solid circuits" at a conference in Washington, DC in 1952.”); and P.R. Morris, A Review of UK

Government Involvement in the Field of Semiconductor Technology Within the Research

Establishments, FACETS: NEW PERSPECTIVES ON THE HISTORY OF SEMICONDUCTORS at 279 (1997)

(“The leading government research and development establishment involved in semiconductor

work has been the Royal Signals and Radar Establishment (RSRE), based at Malvern,

Worcestershire.”).




G.W.A. Dummer, Electronic Components in Great Britain, SYMPOSIUM ON PROGRESS IN QUALITY
ELECTRONIC COMPONENTS IRE, WASHINGTON D.C. (May 1952) (emphasis added) (“With the
advent of the transistor and the work on semi-conductors generally, it now seems possible to
envisage electronic equipment in a solid block with no connecting wires. The block may consist
of layers of insulating, conducting, rectifying and amplifying materials, the electronic functions
being connected directly by cutting out areas of the various layers.”).

       37.     The first touchscreen interface was also developed by Geoffrey Bagley’s

contemporaries at RSRE.       The development of these concomitant fundamental computer


                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 20 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 21 of 45




technologies informed Geoffrey Bagley’s work on wireless communications, including the

inventions disclosed in the ‘421 patent.




Brian Merchant, THE ONE DEVICE: THE SECRET HISTORY OF THE IPHONE at 270 (2017) (emphasis
added) (“The first device that we would recognize as a touchscreen today is believed to be invented
by Eric Arthur Johnson, an engineer at England’s Royal Radar Establishment, in 1965.”).

                 THE ‘421 PATENT IS DIRECTED TO SOLVING LIMITATIONS IN
                             CARRIER SIGNAL IDENTIFICATION

       38.     U.S. Patent No. 7,835,421 (the “421 patent”) entitled, Electric Detector Circuit,

was filed on January 22, 1990, and claims priority to January 4, 1983. The ‘421 patent expires

November 16, 2027. Castlemorton is the owner by assignment of all right, title, and interest in the

‘421 patent. A true and correct copy of the ‘421 patent is attached hereto as Exhibit A.

       39.     The ‘421 patent discloses a novel method and system for detecting the carrier signal

frequency in wireless data signal communications.

       40.     The ‘421 patent teaches the detection of the carrier frequency direct-sequence

spread spectrum signals (“DSSS”). DSSS is a spread spectrum technique initially developed for

military wireless communications. The essential idea is to spread the wireless signal over a wider

bandwidth to make jamming and interception more difficult.

       41.     Spread spectrum was invented by Austrian-born actress Hedy Lamarr. Before

fleeing Nazi Germany, she was married to an Austrian arms merchant and learned that existing

narrowband radio communications were subject to jamming. Hedy Lamarr conceived of the idea

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 21 of 45
          Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 22 of 45




of using a complex but predetermined hopping pattern to move the frequency of a control signal

around. “Even if short bursts on a single frequency could be jammed, they would move around

quickly enough to prevent total blockage.” Matthew Gast, 802.11 WIRELESS NETWORKS: THE

DEFINITIVE GUIDE at 237 (2005). In 1942, Hedy Lamarr and her husband, composer George

Antheil, were granted a patent to the use of frequency hopping whereby a signal would be spread

across multiple frequencies by hopping from one frequency to another.

         42.   The two primary forms of spread spectrum techniques are: frequency-hopping

spread spectrum and direct-sequence spread spectrum. Frequency hopping spread spectrum is a

form of spread spectrum in which the signal is broadcast over a seemingly random series of radio

frequencies, hopping from frequency to frequency.

         43.   The ‘421 patent is directed at improving the functioning of DSSS, a more recent

type of spread spectrum. In DSSS, each bit of an original signal is represented by multiple bits in

the transmitting signal, using a spread code. The spreading code spreads the signal across a wider

frequency band in direct proportion to the number of bits used. Therefore, a 10-bit spreading code

spreads the signal across a frequency band that is 10 times greater than a 1-bit spreading code.

One common way of implementing DSSS is to combine the original signal with the spreading code

bit stream using an exclusive-OR (“XOR”) operation. Typically, the XOR obeys the following

rules:

                     0⨂0=0          0⨂1=1           1⨂0=1          1⨂1=0

To see how a signal is then spread, assume the original signal contains the following bits 110100

and the spreading code is 001010011001110101. The resulting transmitted signal will be spread

across a wider frequency band.




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 22 of 45
           Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 23 of 45




Example of Direct Squency Spread Spectrum (showing the original signal, spreadcode and
modulated signal).

          44.     The receiver of the modulated DSSS signal then demodulates the signal by

performing the inverse operation, the smeared-out signal is reconstituted as a narrow-band signal, and,

more importantly, any narrow-band noise is smeared out so the signal shines through clearly.

          45.     At the time the ‘421 patent inventions were conceived, existing systems had

difficulty identifying a received carrier signal from undesired transmission (e.g., noise). For

example, U.S. Patent No. 4,601,047, entitled Code Division Multiplexer Using Direct Sequence

Spread Spectrum Signal Processing, which was cited in the prosecution of the ‘421 patent,

identified the difficulty that existing prior art systems had in identifying the carrier signal from

surrounding “undesired transmissions.”

          Because the correlation method of the invention involves a subtraction of a code
          sequence having an unassigned code sequence shift, all undesired transmission
          components (identified by the subscript "r") in the output VB (T) are perfectly
          rejected, whereas in the prior art receiver, the output VA (T) involves contributions
          of the undesired transmissions (having the subscript "j") as well as the desired
          transmissions (subscript "r").
U.S. Patent No. 4,601,047, col. 10:20-27 (emphasis added).19

          46.     Existing systems for receiving direct sequence spread spectrum signals at the time

the ‘421 patent inventions were developed had further limitations including difficulty in



19
     U.S. Patent No. 4,601,047 is assigned to Sangamo Weston Inc. and was filed on March 23, 1984.

                       CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                              Page 23 of 45
          Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 24 of 45




distinguishing a carrier signal from signal noise as receivers of a modulated carrier signal would

attempt to lock onto the noise. U.S. Patent No. 4,567,588, entitled, Synchronization System For

Use In Direct Sequence Spread Spectrum Signal Receiver, which was cited in the prosecution of

the ‘421 patent, describes this problem in identifying a carrier signal from noise.

         As another problem, a direct sequence spread spectrum receiver does not readily
         distinguish between a signal and noise, particularly since the incoming signal is a
         data modulated carrier that is spread by a pseudo-noise sequence. The receiver will
         thus tend to attempt to lock onto noise in the absence of a signal.
U.S. Patent No. 4,567,588, col. 4:43-48 (emphasis added).20

         47.     Existing systems also had difficulty correlating the received signal so that a carrier

frequency could be identified. For example, U.S. Patent No. 4,561,089, entitled Correlation

Detectors For Use In Direct Sequence Spread Spectrum Signal Receiver, which was cited in the

prosecution of the ‘421 patent, identified the difficulty that existing systems had in identifying a

carrier signal through correlation.

         [T]he degree of correlation between the predetermined transmitter and the receiver
         is determined by comparing the output of several correlation detectors having
         reference signals that are displaced in time from each other. An error signal is
         generated and applied to control receiver timing to perfectly align the code sequence
         shift of the receiver reference sequence to the code sequence shift of the
         predetermined transmitter. A large number of adjustments of the correlation detector
         components, however, are required. . . .This creates a significant problem, both
         during initial calibration and during maintenance.
U.S. Patent No. 4,561,089, col. 4:11-31 (emphasis added).21

         48.     The ‘421 patent is directed at solving a need that was identified in patents that were

contemporaneous to the inventions disclosed in the ‘421 patent. Specifically, U.S. Patent No.

4,538,281, entitled Adaptive Acquisition of Multiple Access Codes, which was cited in the



20
     U.S. Patent No. 4,567,588 is assigned to Sangamo Weston, Inc. and was filed on March 23,
     1984.
21
     U.S. Patent No. 4,561,089 is assigned to Sangamo Weston, Inc. and was filed on March 23,
     1984.

                      CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                             Page 24 of 45
          Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 25 of 45




prosecution of the ‘421 patent, describes the “substantial need” for systems that “enable the

detection and acquisition of the coded signal.”

         There is therefore a continuing and substantial need for systems and techniques
         which enable the detection and acquisition of the coded signal in multiple access
         communication systems using code division multiplexing which will improve strong
         signal performance without significant degrading of the weak signal performance.
U.S. Patent No. 4,538,281, col. 2:50-56 (emphasis added).22

         49.     The ‘421 patent is directed at a problem in the prior art wherein the carrier signal

is difficult to identify unless the number of transmissions in the band was kept “low.” For example,

U.S. Patent No. 4,532,635, entitled System And Method Employing Two Hop Spread Spectrum

Signal Transmissions Between Small Earth Stations Via A Satellite And A Large Earth Station And

Structure And Method For Synchronizing Such Transmission, which was cited in the prosecution

of the ‘421 patent, describes noise as making “error probability high” unless the number of

transmissions is kept “low.”

         In conventional spread spectrum the waveforms are not orthogonal to each other and
         a station receiving a desired spread spectrum transmission will also see many other
         spread spectrum transmissions. While the other spread spectrum transmissions will
         appear as noise such noise forms a background which makes error probability high
         unless the number of simultaneous users in the band are kept reasonably low.
U.S. Patent No. 4,532,635, col. 3:44-51 (emphasis added).23

         50.     Existing systems at the time the inventions disclosed in the ‘421 patent were

developed were unable to “readily distinguish between signal and noise.” U.S. Patent No.

4,979,183, entitled Transceiver Employing Direct Sequence Spread Spectrum Techniques, which

was filed several years after the ‘421 patent, described a drawback of existing systems for




22
     U.S. Patent No. 4,538,281 is assigned to Boeing Co. and was filed on May 6, 1982.
23
     U.S. Patent No. 4,532,635 is assigned to RCA Corp. and L3 Communications Corp. and was
     filed on August 19, 1983.

                      CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                           Page 25 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 26 of 45




identifying a carrier signal in spread spectrum communication techniques, which was the difficulty

in “synchronization between the transmitter and receiver.”

       One of the drawbacks, however, in using spread spectrum communication
       techniques is that they often require elaborate, complex and expensive circuitry.
       Certain types of spread spectrum systems, such as direct sequence spread spectrum,
       also suffer from prohibitively long acquisition and decoding times. Since a direct
       sequence spread spectrum receiver does not readily distinguish between signal and
       noise, and, in particular, since the incoming signal is a data modulated carrier that is
       spread by a pseudonoise sequence, synchronization between the transmitter and
       receiver is often troublesome.
U.S. Patent No. 4,979,183, col. 2:23-34 (emphasis added).24

       51.     The issue of “false correlations” was a significant limitation in existing systems at

the time the inventions disclosed in the ‘421 patent were conceived. For example, U.S. Patent No.

5,022,046, entitled Narrowband/Wideband Packet Data Communication System, which was filed

roughly five years after the ‘421 patent, describes existing systems as having difficulty in

synchronizing the receiver of a spread spectrum communication.

       One of the more difficult problems in spread-spectrum communications is initial
       receiver acquisition of the signature sequence. The problem is exacerbated in a
       packet system, since receiver synchronization must be reaccomplished at the
       beginning of each packet. False correlations with a time-shifted version of its own
       spreading sequence or with a portion of another user's sequence during packet
       transmission could cause loss of the packet.
U.S. Patent No. 5,022,046, col. 3:40-49 (emphasis added).25

       52.     Overcoming limitations in existing direct sequence spread spectrum devices for

identifying a carrier signal and synchronizing the receiver and transmitter were described in patents




24
   U.S. Patent No. 4,979,183 is assigned to Echelon Systems Corporation and was filed on March
   23, 1989.
25
   U.S. Patent No. 5,022,046 is assigned to United Stated Air Force and was filed on April 14,
   1989; see also U.S. Patent No. 4,774,715, col. 1:42-49 (“Basically, it is difficult to synchronize
   a locally generated PN decoding signal with a received signal as no significant indication of the
   degree of non-synchronization between such signals is available until the phase difference
   between the signals is minimal. The ability to reject multiple reflections of a signal consequently
   creates difficulties in synchronizing to a desired signal.”).

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                              Page 26 of 45
           Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 27 of 45




from shortly after the priority date of the ‘421 patent as being a “significant design challenge” and

“complex.” For example, in U.S. Patent No. 5,365,550, entitled Initial Synchronization And

Tracking Circuits For Spread Spectrum Receivers, the limitations in existing prior art is discussed.

          Direct sequence digital spread spectrum receivers present a significant design
          challenge in synchronizing the receiver clock with the transmitter clock, particularly
          under severe multipath and interference conditions. The sliding correlator technique
          of acquiring initial synchronization known in the prior art is typically used due to its
          inherently simple, yet predictable nature. Once synchronization is acquired, a Tau-
          dither technique known in the prior art is typically used to track the transmitter clock.
          However, multipath interference tends to result in rapid changing of perceived
          transmitter code clock rate, often resulting in a loss of synchronization. Attempts to
          improve the performance of these techniques have been quite complex and
          expensive.
U.S. Patent No. 5,365,550, col. 1:39-53 (emphasis added).26

          53.     At the time the ‘421 patent was developed, acquisition times for a carrier signal

frequency were an impediment to efficient wireless communication systems. U.S. Patent Nos.

4,912,722, which was filed shortly after the ‘421 patent, describes the difficulties encountered by

existing systems as they relate to acquisition times for a identifying a carrier signal.

          The problem remaining in the prior art is to provide a technique for spread spectrum
          transmissions which could eliminate the need for the expensive pseudo-noise code
          acquisition and tracking systems and thereby provide a low-cost, compact design
          spread spectrum transmitter/receiver. Present pseudo noise code acquisition systems
          also have long acquisition times and a further problem would be to provide a
          technique which can be useful in conjunction with existing code acquisition systems
          to provide a composite system with low acquisition times.
U.S. Patent No. 4,912,722, col. 2:10-20 (emphasis added).27



26
     U.S. Patent No. 5,365,550 is assigned to Westinghouse Air Brake Co. and was filed on July 18,
     1991; see also U.S. Patent No. 5,428,647, col. 2:28-35 (“Therefore, a need exists for a
     synchronization technique which is simple enough to be inexpensively built for use by low tier
     communication unit while at the same time providing rapid synchronization for use by a
     communication unit operating in the high tier communication system. The high tier
     communication system needs rapid synchronization.”).
27
     U.S. Patent No. 4,912,722 is assigned to Nokia Corporation and was filed on September 20,
     1988; see also U.S. Patent No. 5,754,585, col. 2:20-26 (“Moreover, locking onto the received
     frequency and phase can take an unacceptably large amount of time, particularly in systems
     where time is of the essence, such as in certain time division multiple access (TDMA) systems

                        CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                                  Page 27 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 28 of 45




       54.     The initial developers of the 802.11 set of wireless standards identified the need to

address “delay” in identifying a carrier signal as one of the primary requirements for the 802.11

technology. The below excerpt from the 1992 minutes of the IEEE 802.11 MAC Ad-Hoc

Committee shows the importance of this requirement. The first 802.11 standard would not be

released for a further 6 years. Yet, even at this early date, the need to correlate DSSS signals with

substantially zero relative time delay was a paramount concern. Unknown to the developers of the

802.11 standard, a technology to quickly detect a carrier frequency of a DSSS signal had already

been invented. However, this technology (the technology claimed in the ‘421 patent) was subject

to a national security order that prevented its disclosure.




Tentative Minutes of the IEEE 802.11 MAC Ad-Hoc Committee, DOC:IEEE P802.1/92-21 at 2
(January 14, 1992) (emphasis added).

                                          COUNT I
                          INFRINGEMENT OF U.S. PATENT NO. 7,835,421

       55.     Castlemorton references and incorporates by reference the preceding paragraphs of

this Complaint as if fully set forth herein.

       56.     Charter designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for detecting the carrier frequency of a DSSS signal.



   in which only a relatively brief time slot is allocated for periodic communication between a
   transmitter and receiver.”).

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 28 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 29 of 45




       57.      Charter designs, makes, sells, offers to sell, imports, and/or uses products and/or

services for detecting a carrier frequency of a direct sequence spread spectrum signal in compliance

with the IEEE 802.11b and/or IEEE 802.11g wireless standard including at least the following

products and services: Spectrum WiFi HotSpots, Spectrum Business Internet WiFi Service,

Spectrum Enterprise Managed WiFi, Spectrum Wave 2 - RAC2V1S Router, Spectrum Wave 2 -

RAC2V1K Router, Spectrum Wave 2 - RAC2V1A Router, N600 Wireless Dual Band Gigabit

Router Premium Edition WNDR3800/4300, Netgear 6300 Smart WiFi Router, Sagemcom F@st

5260 Wireless Router, CG814WG Wireless Cable Modem Gateway, Touchstone DG1670A Data

Gateway, Touchstone DG860 Data Gateway, SMC 8014 DOCSIS 3.0 Modem And Router,

MediaAccess TC8715D Router, CGNM-2250 D3 Gateway Router, and the Ubee DDW36C

Advanced Wireless Gateway (collectively, the “Charter ‘421 Products”).

       58.     The Charter ‘421 Products detect a carrier frequency in a direct sequence spread

spectrum signal in compliance with the 802.11b or 802.11g standard. For example, the Charter

‘421 Products enable communication over the 2.4 GHz band using signal modulation and

demodulation that is complaint with the IEEE 802.11b/g standard.        Specifically, the following

excerpt from documentation for the Spectrum Wave 2 - RAC2V1S Router identifies that the router

is compliant with the 802.11b standard in the 2400MHz to 2483.5MHz Wireless Frequency.




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 29 of 45
        Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 30 of 45




User Guide 802.11ac Wave 2 Router Model RAC2V1S, SPECTRUM USER GUIDE at 53 (2014)
(emphasis added).

      59.    The following excerpt from a Charter document explains how the Spectrum Wave

2 – RAC2V1A Router complies with the IEEE 802.11 b/g standard.




Model No. RAC2V1A 802.11ac Wave 2 Router, SPECTRUM USER GUIDE at 5 (2017) (emphasis
added).



                  CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                            Page 30 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 31 of 45




       60.     Each of the accused devices complies with the IEEE 802.11b and/or 802.11g

standard:

               •     Spectrum WiFi HotSpots28
               •     Spectrum Business Internet WiFi Service29
               •     Spectrum Enterprise Managed WiFi30
               •     Spectrum Wave 2 - RAC2V1S Router31
               •     Spectrum Wave 2 - RAC2V1K Router32
               •     Spectrum Wave 2 - RAC2V1A Router33
               •     N600 Wireless Dual Band Gigabit Router Premium Edition
                     WNDR3800/430034
               •     Netgear 6300 Smart WiFi Router35




28
    Spectrum WiFi Hotspot Welcome Guide, SPECTRUM CHARTER DOCUMENTATION (2016);
   Spectrum WiFi Hotspots Support, SPECTRUM SUPPORT WEBSITE (last visited January 2020),
   available at: https://www.spectrum.net/support/internet/spectrum-wifi
29
    Spectrum Business Internet – WiFi, SPECTRUM BUSINESS SERVICES WEBSITE (last visited
   January 2020), available at: https://business.spectrum.com/internet.html.
30
    Spectrum Enterprise – Managed WiFi, SPECTRUM ENTERPRISE WEBSITE (last visited January
   2020), available at: https://enterprise.spectrum.com/services/network/managed-wifi.html;
   Spectrum Enterprise - Managed WiFi Product Brief, SPECTRUM ENTERPRISE DOCUMENTATION
   (2019).
31
    User Guide 802.11ac Wave 2 Router Model RAC2V1S, SPECTRUM USER GUIDE at 53 (2014)
   (“Router Model RAC2VIS Specifications . . . 2.4GHz: IEEE 802.11n, 802.11g, 802.11b”).
32
    Model No. RACV1K 802.11ac Wave 2 Router, SPECTRUM USER GUIDE at 56 (2017) (“Bursting
   improves transmission speed between WiFi Router and 802.11g devices.”).
33
    Model No. RAC2V1A 802.11ac Wave 2 Router, SPECTRUM USER GUIDE at 5 (2017) (“The
   RAC2V1A router provides four Ethernet connections for use as the hub of your home/office
   Local Area Network (LAN). The RAC2V1A also provides 802.11a/b/g/n/ac wireless
   connectivity for enhanced mobility and versatility.”).
34
    N600 Wireless Dual Band Gigabit Router Premium Edition WNDR3800 User Manual,
   DOCUMENT NO. 202-10806-04 V1.0 at 28 (December 2011) (“The b/g/n and a/n notation
   references the 802.11 standards of conformance. For instance, the 2.4 b/g/n conforms to 802.11b,
   802.11g, and 802.11n at 2.4 GHz radio frequency.”).
35
    R6300v2 Smart WiFi Router User Manual, NETGEAR DOCUMENT NO. 202-11202-01 AT 7
   (September 2013) (“Compatible with next-generation WiFi devices and backward compatible
   with 802.11 a/b/g/n devices”).

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 31 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 32 of 45




               •      Sagemcom F@st 5260 Wireless Router36
               •      CG814WG Wireless Cable Modem Gateway37
               •      Touchstone DG1670A Data Gateway38
               •      Touchstone DG860 Data Gateway39
               •      SMC 8014 DOCSIS 3.0 Modem And Router40
               •      MediaAccess TC8715D Router41
               •      CGNM-2250 D3 Gateway Router42
               •      Ubee DDW36C Advanced Wireless Gateway43


       61.     One or more Charter subsidiaries and/or affiliates use the Charter ‘421 Products in

regular business operations.




36
   SAGEMCOM F@ST 5260 WIRELESS ROUTER USER MANUAL V3.0 at 49 (April 2017) (“Technical
   Specifications . . . Wireless Standards . . . 2.4 GHz: IEEE 802.11n, 802.11g, 802.11b”).
37
    WIRELESS CABLE MODEM GATEWAY CG814WG V3 REFERENCE MANUAL AT A-1 (June 2007)
   (“Interface Specifications . . . 802.11g and 802.11b Wireless Access Point”).
38
    TOUCHSTONE DG1670 DATA GATEWAY USER’S GUIDE at 8 (October 2013) (“The Touchstone
   DG1670 Data Gateway is DOCSIS compliant with the following features . . . supports Ethernet
   and 802.11b/g/n wireless connections; both can be used simultaneously.”).
39
    TOUCHSTONE DG860 DATA GATEWAY USER’S GUIDE at 1 (March 2012) (“The Touchstone Data
   Gateway provides four Ethernet connections for use as the hub of your home/office Local Area
   Network (LAN).          The Touchstone Data Gateway also provides 802.11b/g/n wireless
   connectivity for enhanced mobility and versatility”).
40
     SMC8014W-G USER MANUAL at 35 (September 2009) (“IEEE 802.3, 802.3u and 802.11b/g
   compliant”).
41
    MediaAccess TC8715D, SETUP AND USER GUIDE DOCUMENT NO. DMS-CTC-20140127-0005
   at 17 (June 2014) (“The 2.4 GHz (3x3) IEEE 802.11n access point allows you to connect
   IEEE802.11b/g/n wireless clients. Use this access point for wireless clients that don’t support 5
   GHz.”).
42
    CGNM-2250 D3 WiFi Gateway, USER’S GUIDE VERSION 1.0 at 14 (2014) (“Key Features . . .
   IEEE 802.11a/b/g/n/ac concurrent dual band (2.4GHz and 5GHz) wireless MIMO (Multiple-In,
   Multiple-Out) networking, allowing speeds of up to 450Mbps+1300Mbps PHY data rate.”).
43
    TIME WARNER CABLE SUBSCRIBER USER GUIDE - UBEE DDW36C ADVANCED WIRELESS
   GATEWAY at 8 (October 2015) (“Supports 8 SSIDs per radio, 802.11b/g/n/ac compliant with link
   speeds up to AC1900 WiFi”).

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 32 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 33 of 45




       62.     Charter has directly infringed and continues to directly infringe the ‘421 patent by,

among other things, making, using, offering for sale, and/or selling technology for identifying a

carrier frequency from a correlation signal, including but not limited to the Charter ‘421 Products.

       63.     By complying with the 802.11b and/or 802.11g standard, the Charter ‘421 Products

necessarily infringe the ‘421 patent. The mandatory sections of the 802.11b and/or 802.11g

standard require the elements required by certain claims of the ‘421 patent, including but not

limited to claim 6 of the ‘421 patent. Part 11: Wireless LAN Medium Access Control (MAC) and

Physical Layer (PHY) Specifications, IEEE STD 802.11 – 2016 (December 7, 2016) (hereinafter

the “IEEE STD. 802.11-2016”) (The following sections of the 802.11b and 802.11g standards are

relevant to Charter’s infringement of the ‘421 patent: § 9.3.3.3 Beacon frame format; § 9.4.2.4

DSSS Parameter Set element; § 15.3.2 PPDU format; § 15.3.3 PHY field definitions; § 15.3.5

PHY data modulation and modulation rate change; § 15.3.7 Receive PHY; § 15.4.4.4 Spreading

sequence; § 15.4.4.7 TX-to-RX turnaround time; § 15.4.4.8 RX-to-TX turnaround time; § 16.1.3

HR/DSSS PHY Functions; § 16.2.2.2 Long PPDU format; § 16.2.3.2 Long PHY SYNC Field; §

16.2.4 PHY/HR/DSSS PHY data scrambler and descrambler; § 16.2.5 Transmit PHY; § 16.2.6

Receive PHY; § 16.3.6 PHY operating specifications, general; § 16.3.6.4 Modulation and channel

data rates; § 16.3.6.8 TX-to-RX turnaround time; and § 16.3.6.9 RX-to-TX turnaround time).

       64.     The Charter ‘421 Products perform a method of detecting the carrier frequency of

a direct spread spectrum signal. Specifically, the Charter ‘421 Products receive data that has been

encoded using complementary code keying (“CCK”), differential binary phase shift keying

(“DBPSK”), and/or differential quadrature phase shift keying (“DQPSK”). The Charter ‘421

Products receive DBPSK and DQPSK data at 1 Mb/s and 2 Mb/s rates, respectively. The Charter




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 33 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 34 of 45




‘421 Products also support the receipt of DSSS signals that are transmitted at higher rates (5.5

Mb/s and 11 Mb/s) and are encoded using an 8-chip CCK modulation scheme.

       65.     The Charter ‘421 Products receive DSSS signals where an original signal is

multiplied by a “noise” signal prior to transmission. The noise signal is a pseudorandom sequence

of 1 and −1 values, at a frequency much higher than that of the original signal.

       66.     The Charter ‘421 Products perform the step of receiving modulated signals that

comply with the 802.11b and/or 802.11g Packet Format. The modulated signals received by the

Charter ‘421 Products are transmitted as DSSS Physical Layer Convergence Protocol (“PLCP”)

Protocol Data Unit (“PPDU”). The below diagram shows the structure of a PPDU received by the

Charter ‘421 Products. The PPDU received by the Charter ‘421 Products is comprised of a PLCP

Preamble, PLCP Header, and MAC protocol data unit (“MPDU”).




Wi-Fi: Overview of the 802.11 Physical Layer and Transmitter Measurements, TEKTRONIX
PRIMER at 20 (November 2016).

       67.     The Charter ‘421 Products receive DSSS signals containing a PLCP Preamble that

is encoded using either DBPSK or DQPSK modulation. The PLCP Preamble is a DSSS signal

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 34 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 35 of 45




that consists of a Synchronization Field and Start Frame delimiter field. The Synchronization Field

is “provided so the receiver [Charter ‘421 Products] can perform the necessary operations for

synchronization.” IEEE STD 802.11-2016 at § 15.3.3.2. The below diagram shows the structure

of the DSSS signal received by the Charter ‘421 Products.




Long PPDU Format, IEEE STD 802.11-2016 at Fig. 16-1.

       68.     The Charter ‘421 Products receive DSSS signals that comprise PPDUs containing

a PLCP Preamble and a PLCP Service Data Unit (“PSDU”). The PLCP Preamble contains a Signal

Field, Service Field, Length Field, and Cyclic Redundancy Code (“CRC”) field. The PLCP

Preamble data received by the Charter ‘421 Products is modulated using either DBPSK or DQPSK

to form a DSSS signal.

       69.     The PSDU that is received by the Charter ‘421 Products is a DSSS signal. In

addition to being encoded using DBPSK or DQPSK, the PSDU data received by the Charter ‘421

Products can also be encoded using CCK modulation. CCK is a direct spread spectrum modulation

scheme where input data is treated in blocks of 8 bits or 4 bits at a rate of 1.375 MHz. The

following excerpt from an overview of the 802.11b standard describes how CCK modulation is

performed in 802.11b at an 11Mbp/s transmission rate.

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 35 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 36 of 45




Matthew Gast, 802.11 WIRELESS NETWORKS: THE DEFINITIVE GUIDE at 273 (2005) (annotation
added).

       70.     The Charter ‘421 Products contain functionality for identifying the carrier wave in

wireless communications. Specifically, the Charter ‘421 Products perform “de-spreading” of the

received PPDU. The PPDU, which is modulated using DQPSK, DBPSK and/or CCK, is correlated

using a pseudo noise sequence that the Charter ‘421 Products believe the transmitter used. The

result of this de-spreading enhances the signal to noise ratio on the channel and is called processing

gain. If an undesired transmitter transmits on the same channel as the transmitted PPDU, but with

a different pseudo noise sequence (or no sequence at all), the de-spreading process results in no

processing gain for that undesired signal.

       71.     The Charter ‘421 Products perform the step of demodulating a DSSS signal.

Specifically, the PLCP Header is demodulated using DBPSK or DQPSK. The Charter ‘421

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 36 of 45
           Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 37 of 45




Products use the SIGNAL and SERVICE fields of the PLCP Header to determine the data rate and

modulation of the PSDU. The process used by the Charter ‘421 Products is shown in the following

figure.




PHY Receive State Machine, IEEE STD 802.11-2016 at Fig. 16-9.

          72.   The Charter ‘421 Products enable the identification of a carrier wave from a spectral

range between 2.400–2.4835 GHz.

          73.   The Charter ‘421 Products compare a spread spectrum signal to a chipped signal to

detect a carrier wave. Specifically, the Charter ‘421 Products look for changes to the signal that

occur across the entire frequency band. Correlation gives the received direct-sequence signal

protection against interference as noise takes the form of relatively narrow pulses that, by

definition, do not produce coherent effects across the entire frequency band. Therefore, the


                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 37 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 38 of 45




correlation function performed by the Charter ‘421 Products spread out noise across the band, and

the correlated carrier wave can be identified.

       74.     The Charter ‘421 Products use complementary code keying to modulate and

demodulate data. A direct spread spectrum signal transmitted at either 5.5 Mbit/s or 11 Mbit/s is

received by the Charter ‘421 Products.

       75.     The Charter ‘421 Products comprise a spectrum analyzer for detecting a carrier

frequency from a full geographic-specific set of available carrier frequencies.

       76.     The Charter ‘421 Products perform the step of subtracting the spread spectrum

signal from a signal with a higher frequency than the DSSS signal spectrum. For example, the

Charter ‘421 Products contain functionality for a processing gain of at least 10 dB. This is

performed by the Charter ‘421 Products by chipping the baseband signal at 11 MHz with an 11-

chip code.

       77.     The Charter ‘421 Products contain functionality for modulating a received signal

by a higher rate sequence of pseudo-noise data. The higher rate sequence of pseudo-noise data is

known as the chip rate. By modulating the data using the higher rate sequence pseudo-noise data,

the bandwidth frequency is increased. Each bit of the pseudo-noise sequence is a chip. The

“chips” used by the Charter ‘421 Products modulate the lower rate digital input date by a phase

shift in the carrier at the chip rate. This is then superimposed on the much lower rate phase shifts

caused by the input data. The Charter ‘421 Products thus are able to increase the frequency

bandwidth of the signal and decrease the concentration of signal energy around the carrier. The

process used by Charter ‘421 Products is shown in the below excerpt from documentation from

the IEEE 802.11 Working Group for WLAN Standards.




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 38 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 39 of 45




Jan Boer, Direct Sequence Spread Spectrum Physical Layer Specification IEEE 802.11, IEEE
P802.11-96/49E at 1 (March 1996).

       78.     The Charter ‘421 Products contain functionality wherein the digital data is

modulated by a much higher rate sequence of pseudo-noise data. This modulation process occurs

in the physical medium dependent sublayer of the Charter ‘421 Products.

       79.     The Charter ‘421 Products correlate the inverted and non-inverted direct sequence

spread spectrum signal using zero relative time delay. Specifically, the Charter ‘421 Products

conform to the IEEE 802.11 standard which requires the transmit to receive turnaround time by

less than 10 µsec (i.e., 0.00001 seconds).    Further, the receive to transmit turnaround time is

conducted by the Charter ‘421 Products in conformance with the IEEE 802.11 standard such that

the turnaround time is less than or equal to 5 µsec (i.e., 0.000005 seconds).

       80.     The Charter ‘421 Products correlate the inverted and non-inverted signal using

techniques that make the time delay functionally zero as described in the following analysis of the

requirements for the 802.11 standard: Jonathan Y.C. Cheah, A Proposed 802.11 Radio Lan

Architecture at 1 (January 1991) (“The speed of synchronization has also been discussed. Here,


                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 39 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 40 of 45




two assumptions are made. One is that under the current regulatory climate, the use of spread

spectrum technique is necessary. Spread spectrum technique also presents a number of useful

properties that greatly reduced the complexity in combating propagation related problems. The

other assumption deals with the desire to keep the transmission half duplex. This is because of the

likely spectrum constraints and the advantage of much reduced RF design complexity.”).

       81.     Any implementation of the 802.11b and/or 802.11g standard would infringe the

‘421 patent as every possible implementation of the standard requires: detecting the carrier

frequency of a DSSS signal; subtracting the DSSS signal from a signal having a higher frequency

than an frequency in the DSSS signal spectrum to produce DSSS signal frequency spectrum

inversion; correlating the inverted and non-inverted DSSS signals at substantially zero relative

time delay; and identifying the said carrier frequency from the correlation signal.

       82.     The Charter ‘421 Products identify a carrier frequency from a correlation signal.

Specifically, the Charter ‘421 Products receive a spread spectrum signal and de-spread the signal

by correlating it with a local replica of the pseudo noise code. Using this technique, the Charter

‘421 Products spread the narrow band interference over the bandwidth of the pseudo noise signal.

After the signal is correlated with a local replica of the pseudo noise code, the carrier frequency is

identified. The process used by the Charter ‘421 Products is shown in the below diagram from

documentation of the IEEE 802.11 Working Group.




                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 40 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 41 of 45




Zhen Wan and Kamilo Feher, Wireless Access Methods and Physical Layer Specifications:
Modulation Specifications for 2Mb/s DS-SS System, IEEE P802.11-94/02 at 5 (January 1994)
(“The DQPSK, OQPSK, and the compatible FQPSK DS-SS system coherent demodulator is
shown in Fig.2. In the demodulator, a corresponding half chip period delay in the I-channel signal,
which can be switched on for OQPSK DS-SS, is used. The de-spreaded signals are then fed to the
conventional coherent DQPSK demodulator as stated in the document of Telxon (28). The
demodulated data sequence is decoded by the differential decoder.”).

       83.     The Charter ‘421 Products are available to businesses and individuals throughout

the United States.

       84.     The Charter ‘421 Products are provided to businesses and individuals located in the

Western District of Texas.

       85.     By making, using, testing, importing, offering for sale, and/or selling products and

services for identifying a carrier frequency from a correlation signal, including but not limited to

the Charter ‘421 Products, Charter has injured Castlemorton and is liable to the Plaintiff for directly

infringing one or more claims of the ‘421 patent, including at least claim 6 pursuant to 35 U.S.C.

§ 271(a).

       86.     The Charter also indirectly infringes the ‘421 patent by actively inducing

infringement under 35 USC § 271(b).




                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 41 of 45
          Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 42 of 45




         87.    Charter has had knowledge of the ‘421 patent since at least service of this

Complaint or shortly thereafter, and on information and belief, Charter knew of the ‘421 patent

and knew of its infringement, including by way of this lawsuit.

         88.    Charter intended to induce patent infringement by third-party customers and users

of the Charter ‘421 Products and had knowledge that the inducing acts would cause infringement

or was willfully blind to the possibility that its inducing acts would cause infringement. Charter

specifically intended and was aware that the normal and customary use of the accused products

would infringe the ‘421 patent. Charter performed the acts that constitute induced infringement,

and would induce actual infringement, with knowledge of the ‘421 patent and with the knowledge

that the induced acts would constitute infringement. For example, Charter provides the Charter

‘421 Products that have the capability of operating in a manner that infringe one or more of the

claims of the ‘421 patent, including at least claim 6, and Charter further provides documentation

and training materials that cause customers and end users of the Charter ‘421 Products to utilize

the products in a manner that directly infringe one or more claims of the ‘421 patent.44 By

providing instruction and training to customers and end-users on how to use the Charter ‘421

Products in a manner that directly infringes one or more claims of the ‘421 patent, including at

least claim 6, Charter specifically intended to induce infringement of the ‘421 patent. On



44
     See, e.g., Spectrum WiFi Hotspot Welcome Guide, SPECTRUM CHARTER DOCUMENTATION
     (2016); Spectrum WiFi Hotspots Support, SPECTRUM SUPPORT WEBSITE (last visited January
     2020), available at: https://www.spectrum.net/support/internet/spectrum-wifi; Spectrum
     Business Internet – WiFi, SPECTRUM BUSINESS SERVICES WEBSITE (last visited January 2020),
     available at: https://business.spectrum.com/internet.html; Spectrum Enterprise – Managed
     WiFi, SPECTRUM ENTERPRISE WEBSITE (last visited January 2020), available at:
     https://enterprise.spectrum.com/services/network/managed-wifi.html; Spectrum Enterprise -
     Managed WiFi Product Brief, SPECTRUM ENTERPRISE DOCUMENTATION (2019); User Guide
     802.11ac Wave 2 Router Model RAC2V1S, SPECTRUM USER GUIDE (2014); Model No. RACV1K
     802.11ac Wave 2 Router, SPECTRUM USER GUIDE (2017); and Model No. RAC2V1A 802.11ac
     Wave 2 Router, SPECTRUM USER GUIDE (2017).

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 42 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 43 of 45




information and belief, Charter engaged in such inducement to promote the sales of the Charter

‘421 Products, e.g., through Charter user manuals, product support, marketing materials, and

training materials to actively induce the users of the accused products to infringe the ‘421 patent.

Accordingly, Charter has induced and continues to induce users of the accused products to use the

accused products in their ordinary and customary way to infringe the ‘421 patent, knowing that

such use constitutes infringement of the ‘421 patent.

       89.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘421 patent.

       90.     As a result of Charter’s infringement of the ‘421 patent, Castlemorton has suffered

monetary damages, and seeks recovery in an amount adequate to compensate for Charter’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Charter together with interest and costs as fixed by the Court.




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 43 of 45
         Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 44 of 45



                                        PRAYER FOR RELIEF

WHEREFORE, Castlemorton respectfully requests that this Court enter:

        A.      A judgment in favor of Castlemorton that Charter has infringed, either

                literally and/or under the doctrine of equivalents, the ‘421 patent;

        B.      An award of damages resulting from Charter’s acts of infringement in

                accordance with 35 U.S.C. § 284;

        C.      Any and all other relief to which Castlemorton may show themselves to be

                entitled.

                                      JURY TRIAL DEMANDED

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Castlemorton Wireless, LLC

requests a trial by jury of any issues so triable by right.




                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 44 of 45
       Case 6:20-cv-00024-ADA Document 1 Filed 01/15/20 Page 45 of 45




Dated: January 15, 2020               Respectfully submitted,


                                      /s/ Daniel P. Hipskind
                                      Elizabeth L. DeRieux
                                      State Bar No. 05770585
                                      Capshaw DeRieux, LLP
                                      114 E. Commerce Ave.
                                      Gladewater, TX 75647
                                      Telephone: (903)235-2833
                                      Email: ederieux@capshawlaw.com

                                      Dorian S. Berger (CA SB No. 264424)
                                      Daniel P. Hipskind (CA SB No. 266763)
                                      BERGER & HIPSKIND LLP
                                      9538 Brighton Way, Ste. 320
                                      Beverly Hills, CA 90210
                                      Telephone: 323-886-3430
                                      Facsimile: 323-978-5508
                                      E-mail: dsb@bergerhipskind.com
                                      E-mail: dph@bergerhipskind.com

                                      Attorneys for Castlemorton Wireless, LLC




                 CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                        Page 45 of 45
